UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2009 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS GLOBAL SUSTAINABILITY FUND FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Global Sustainability Fund January 31, 2009 (Unaudited) Common Stocks97.1% Shares Value ($) Australia4.5% BHP Billiton 2,439 45,930 Commonwealth Property Office Fund 98,039 52,591 Insurance Australia Group 22,555 55,197 Stockland 21,650 49,444 Canada4.2% EnCana 1,000 44,340 Nexen 2,700 39,150 Royal Bank of Canada 2,300 56,534 TELUS 1,700 48,189 Finland.8% Nokia 3,056 France3.4% Cie Generale d'Optique Essilor International 1,200 45,910 Sanofi-Aventis 786 44,367 Total 1,246 62,499 Germany9.1% Allianz 612 51,796 BASF 1,468 42,705 Bayer 878 46,777 Daimler 2,272 63,999 E.ON 1,315 42,497 Muenchener Rueckversicherungs 607 80,595 Siemens 750 42,234 Volkswagen 114 36,411 Hong Kong1.4% China Mobile 7,173 Ireland.9% CRH 1,794 Italy1.8% ENI 1,955 41,653 Telecom Italia 33,311 41,094 Japan6.2% Asahi Glass 13,000 67,899 NEC 17,000 45,264 Nippon Yusen 8,000 37,388 Rohm 1,100 54,307 Toyota Motor 2,300 73,356 Netherlands5.1% Heineken 2,539 74,934 ING Groep 4,830 39,468 Royal Dutch Shell, Cl. A 4,541 112,768 Norway1.2% StatoilHydro 3,000 Portugal1.1% Energias de Portugal 14,235 Spain5.8% Abertis Infraestructuras 2,702 43,937 ACS Actividades de Construccion y Servicios 1,243 50,133 Fomento de Construcciones y Contratas 1,395 36,527 Iberdrola 6,112 47,581 Repsol 2,367 42,551 Telefonica 2,178 38,847 Switzerland5.6% Holcim 1,000 40,469 Novartis 1,733 71,836 Roche Holding 326 45,925 Swiss Reinsurance 1,380 36,811 Swisscom 175 55,183 United Kingdom21.4% Anglo American 2,080 38,161 AstraZeneca 1,197 46,333 Aviva 11,023 49,840 BP 10,070 72,164 British Land 9,397 61,622 BT Group 22,627 34,398 Cadbury 9,022 73,022 Compass Group 15,516 77,182 GlaxoSmithKline 8,561 151,298 Land Securities Group 4,111 41,078 Legal & General Group 67,496 60,254 SABMiller 2,945 48,312 Segro 17,530 40,583 Unilever 3,824 84,788 United Utilities Group 5,241 41,090 Xstrata 4,410 36,396 United States24.6% Caterpillar 1,100 33,935 Cisco Systems 2,700 a 40,419 Dell 4,100 a 38,950 General Electric 10,200 123,726 Health Net 4,400 a 64,372 Hewlett-Packard 2,400 83,400 Humana 1,500 a 56,895 International Business Machines 1,500 137,475 Kimberly-Clark 1,100 56,617 Kraft Foods, Cl. A 3,700 103,785 McDonald's 1,400 81,228 Praxair 800 49,808 Symantec 3,700 a 56,721 UnitedHealth Group 4,000 113,320 Waste Management 1,800 56,142 Total Common Stocks (cost $4,770,768) Preferred Stocks.9% Germany Henkel & Co. (cost $48,017) 1,598 Total Investments (cost $4,818,785) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a Non-income producing security. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $4,818,785. Net unrealized depreciation on investments was $428,546 of which $95,360 related to appreciated investment securities and $523,906 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
